12/11/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0450


                                         DA 20-0450
                                     _________________



IN THE MATTER OF THE GUARDIANSHIP
OF:
                                                                    ORDER
S.C.J.,

               A Protected Person.

                                     _________________


          Appellant filed her opening brief in this case on December 10, 2020. This Court
reviews briefs to make sure they comply with the Court’s Rules of Appellate Procedure.
After reviewing the opening brief, this Court has determined that the brief does not
comply with the Rules and must be corrected and resubmitted.
          Montana Rule of Appellate Procedure 10(6) requires the use of initials for parties
in guardianship proceedings. As shown above, the caption of the case identifies the
Appellant by her initials only. Appellant should revise her brief to be sure that every
mention of her name is replaced with her initials, “S.C.J.” The Appellant should also edit
her brief to replace the names of her guardians, who are also parties to the case, with their
initials, “S.J.” and “T.J.” The Appellant should also use only her initials to sign the brief,
certificate of compliance, and certificate of service.
          As a court of appeals, the Montana Supreme Court decides cases on the basis of
facts that were presented to the District Court. Montana Rule of Appellate Procedure
12(1)(d) states that an appellate brief must contain “the facts relevant to the issues
presented for review, with references to the pages or the parts of the record at which
material facts appear.” Appellant S.C.J.’s brief includes facts supporting her argument,
but the factual statements do not contain any references to documents in the court file or
the transcript of the hearing held before Judge Berger on August 5, 2020. Appellant
should edit her brief so that its references to the facts are supported by something said
during that hearing or filed with the district court. Appellant can refer to the transcript by
putting in parentheses the page and line number(s) where the facts appear in the hearing
transcript. Her brief may not include facts or information that were not part of the court
file or the hearing before Judge Berger.
         IT IS THEREFORE ORDERED that the signed original and nine copies of the
referenced brief be returned for revisions necessary to comply with the specified Rules;
         IT IS FURTHER ORDERED that Appellant S.C.J. must revise the brief as
directed in this order and file a new signed original and nine copies of the revised brief
filed within ten (10) days of the date of this Order with the Clerk of this Court. She also
must serve a copy of the revised brief on the other parties to the case;
         IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant’s brief will be billed to the Appellant by the Clerk of this Court and
shall be due and payable upon receipt; and
         IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in Montana Rule of Appellate Procedure 13 shall run from the date of filing of the revised
brief.
         The Clerk of this Court is directed to mail a true copy of this Order to Appellant
S.C.J. and to mail a true copy of this Order to all parties upon whom the brief was served.




                                              2                                 Electronically signed by:
                                                                                       Beth Baker
                                                                           Justice, Montana Supreme Court
                                                                                  December 11 2020